DETAILED ACTION
This office action is in response to communication filed on December 13, 2021.

Response to Amendment
Amendments filed on December 13, 2021 have been entered.
Claims 1 and 9 have been amended.
Claim 2 remains cancelled.
Claims 1 and 3-10 have been examined. 

Response to Arguments
Applicant’s arguments, see Remarks (p. 5-8), filed on 12/13/2021, with respect to the rejections of claims 1 and 3-10 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deidre McAuley (Reg. No. 52797), applicant’s representative, on 02/23/2022.
The application has been amended as follows: 

Regarding claim 1.
Claim language “a plurality of control units, each control unit being disposed adjacent to each power module and configured to control power generated by the power module wherein each control unit comprising a comparator unit configured to compare said power generated by the power module under test with at least one threshold value” is replaced by “a plurality of control units, each control unit being disposed adjacent to each power module and configured to control power generated by the power module, wherein each control unit comprises a comparator unit configured to compare said power generated by the power module under test with at least one threshold value”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	In this particular case:

Regarding claim 1. 
The limitation “a plurality of reactive power compensation units, each reactive power compensation unit disposed in each power module of the set of power modules, wherein each power module is operable in a reactive power compensation mode excluding a power module under test, and each reactive power compensation unit being configured to compensate a reactive power transferred between the power module and other power modules of the set of power modules” is interpreted as being performed by one of the other power modules, as indicated in the original specification (see [0089]).
	The limitation “a plurality of control units, each control unit being disposed adjacent to each power module and configured to control power generated by the power module wherein each control unit comprising a comparator unit configured to compare said power generated by the power module under test with at least one threshold value” is interpreted as being performed by a power processing and control unit, as indicated in the original specification (see [0050], [0063]-[0064], see also [0060]).

Regarding claim 5. 
The limitation “a power generating unit connected to said set of power modules and configured to increase a speed of the power module for supplying power in a power generator mode” is interpreted as being performed by a generator set including a diesel engine, or an additional power module, as indicated in the original specification (see [0031]-[0033]).

Regarding claim 9. 
The limitation “compensating, via a reactive power compensation unit of a plurality of reactive power compensation units, disposed within each power module of the set of connected power modules, each power module being operable in a reactive power compensation mode excluding a power module under test, a reactive power transferred between the power module under test and other power modules of the set of connected power modules” is interpreted as being performed by one of the other power modules, as indicated in the original specification (see [0089]).
	The limitation “controlling, via a control unit of a plurality of control units, being disposed adjacent to each power module, power generated by the power module and comparing, via a comparator unit of the control unit said power generated by the power module under test with at least one threshold value” is interpreted as being performed by a power processing and control unit, as indicated in the original specification (see [0050], [0063]-[0064], see also [0060]).

Examiner’s Note
Claims 1 and 3-10 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., a device for testing a power module comprising a reactive power compensation unit and a control unit configured to control power generated by the power module), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 9 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (i.e., compensating, via a reactive power compensation unit of the plurality of reactive power compensation units, disposed within each power module of the set of connected power modules, a reactive power transferred between the power module and other power modules of the set of connected power modules), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).


Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1. (Currently Amended)
Martin (US 20140103726 A1) discloses:
A device (Fig. 1, item 100 – “Power Management System (PMS)”) for operating a power module (Fig. 1, items 111 and 112 – “Energy Storage” and “Power Conversion System”) of a set of power modules connected together (Fig. 1, items 111, 112, 121, 122, 131 and 132 – “Energy Storage” and “Power Conversion System”, [0024]: a power management system is used to control the overall system, the system comprising energy storages and power conversion systems), the device comprising: 
a plurality of reactive power compensation units, each reactive power compensation unit disposed in each power module of the set of power modules ([0006], [0008]: each power conversion system includes a (inverter) controller configured to compensate reactive power), wherein each power module is operable in a reactive power compensation mode excluding a power module ([0006], [0008]: each (inverter) controller is configured to compensate reactive power of other (inverters) controllers transitioning from standby mode to active mode), and each reactive power compensation system control module (SCM), which may be implemented on each power conversion system as the controller (see [0034]), issues target reactive power settings (Q command, see [0027]) to compensate for the reactive power of the power conversion systems exiting the standby mode and returning to active mode (see also Figs. 4-6)), and 
a plurality of control units, each control unit configured to control power by the power module wherein each control unit comprising a comparator unit configured to compare said power with at least one threshold value ([0036]: SCM, which may be implemented on each power conversion system as a controller (see [0034]), can deactivate power conversion systems when average power output drops below a threshold; examiner interprets that by deactivating the power conversion system, power of the corresponding system is controlled).  

Regarding the device being for testing a power module, Yin (US 20110106470 A1) teaches:
“The value for the reactive power Q calculated above may then be compared to a desired value, i.e. a threshold reactive power, to determine if a power filter fault has been detected, as shown with reference numeral 422. By way of example and not limitation, a fault condition may be generated if: 
Q ≤ 0.75 Qnom (19) 
where Qnom denotes the reactive power consumed under the normal operating mode with nominal grid voltage, as previously defined. It is understood that the specific nom that is to be used may be defined by the system administrator of the wind turbine generator, so that it can be easily adjusted during testing and operation” ([0081]: amount of reactive power can be defined during testing in order to monitor performance of power generation systems (see Abstract and [0002])).

Regarding each power module being a generator module, Martin (US 20140103726 A1) teaches:
“A power conversion system converts power from AC to DC or DC to AC or both. Examples of power conversion systems include inverters, rectifiers, and bidirectional inverters that convert AC to DC in one direction and DC to AC in the opposite direction. Power conversion systems can convert DC power to AC power for delivery to an AC load such as, for example, commercial or residential appliances and the power grid. DC power may be provided to the power conversion system, for example, from a photovoltaic array or a power storage device, such as one or more battery or capacitor banks charged by any combination of power sources, including wind turbines, photovoltaic arrays, hydroelectric generators, and thermal generators” ([0002]: power conversion systems convert power provided by power sources and stored in energy storage devices for delivery to a power grid (see also Yin regarding power generation systems at [0003]-[0004]).

Regarding each control unit being disposed adjacent to each power module and configured to control power generated by the power module under test, Andresen (US 20140361537 A1) teaches:
individual device controllers included in wind turbine devices (see Fig. 2, [0062]-[0063]) receive damping signals to control the output power of the wind turbine generator);
“In accordance with an embodiment, the converter device 106 comprises a device controller 152 which receives the damping control signal 132 and controls in response hereto elements, e.g. semiconductor elements, of the converter device 106. In accordance with an embodiment, the device controller 152 is also configured for control of the power generator 104. Although the device controller 152 is shown as being included in the converter device 106 in FIG. 2, it should be noted that this is only exemplary and that in other embodiments the device controller 152 is a separate controller while still providing the functions as disclosed herein” ([0071]: the device controller, which may be separate from the converter device in the wind turbine device, is used to control the power generator in the power generation device (i.e., wind turbine device, see also [0073])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
under test, and each reactive power compensation unit being configured to compensate a reactive power transferred between the power module under test and other power modules of the set of power modules,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 9. (Currently Amended) 
Martin (US 20140103726 A1) discloses:
A method (Fig. 3) for operating a power module (Fig. 1, items 111 and 112 – “Energy Storage” and “Power Conversion System”) of a set of connected power modules (Fig. 1, items 111, 112, 121, 122, 131 and 132 – “Energy Storage” and “Power Conversion System”, [0024]: a power management system is used to control the overall system, the system comprising energy storages and power conversion systems), wherein the method comprises:
compensating, via a reactive power compensation unit of a plurality of reactive power compensation units, disposed within each power module of the set of connected power modules ([0006], [0008]: each power conversion system includes a (inverter) controller configured to compensate reactive power), each power module being operable in a reactive power compensation mode excluding a power module ([0006], [0008]: each (inverter) controller is configured to compensate reactive power of other (inverters) controllers transitioning from standby mode to active mode), a reactive power transferred between the power module and other power modules of the set of connected power system control module (SCM), which may be implemented on each power conversion system as the controller (see [0034]), issues target reactive power settings (Q command, see [0027]) to compensate for the reactive power of the power conversion systems exiting the standby mode and returning to active mode (see also Figs. 4-6)), 
controlling, via a control unit of a plurality of control units, power by the power module and comparing, via a comparator unit of the control unit said power with at least one threshold value ([0036]: SCM, which may be implemented on each power conversion system as a controller (see [0034]), can deactivate power conversion systems when average power output drops below a threshold; examiner interprets that by deactivating the power conversion system, power of corresponding system is controlled). 

Regarding the method being for testing a power module, Yin (US 20110106470 A1) teaches:
“The value for the reactive power Q calculated above may then be compared to a desired value, i.e. a threshold reactive power, to determine if a power filter fault has been detected, as shown with reference numeral 422. By way of example and not limitation, a fault condition may be generated if: 
Q ≤ 0.75 Qnom (19) 
where Qnom denotes the reactive power consumed under the normal operating mode with nominal grid voltage, as previously defined. It is understood that the specific percentage of Qnom that is to be used may be defined by the system administrator of the wind turbine generator, so that it can be easily adjusted during testing and operation” amount of reactive power can be defined during testing in order to monitor performance of power generation systems (see Abstract and [0002])).

Regarding controlling, via a control unit being disposed adjacent to each power module, power generated by the power module under test, Andresen (US 20140361537 A1) teaches:
	“According to a further embodiment, the wind turbine park comprises a plurality of wind turbine devices, e.g. arranged in a wind park (sometimes also referred to as wind farm), where the damping controller is arranged to calculate an auxiliary damping signal and transmit the auxiliary damping signal to individual device controllers of each of the individual wind turbine devices; and wherein the controller is arranged to control the output power of the wind turbine generator in response to the auxiliary damping signal” ([0034]: individual device controllers included in wind turbine devices (see Fig. 2, [0062]-[0063]) receive damping signals to control the output power of the wind turbine generator);
“In accordance with an embodiment, the converter device 106 comprises a device controller 152 which receives the damping control signal 132 and controls in response hereto elements, e.g. semiconductor elements, of the converter device 106. In accordance with an embodiment, the device controller 152 is also configured for control of the power generator 104. Although the device controller 152 is shown as being included in the converter device 106 in FIG. 2, it should be noted that this is only exemplary and that in other embodiments the device controller 152 is a separate controller while still providing the functions as disclosed herein” ([0071]: the device controller, which may be separate from the converter device in the wind turbine device, is used to control the power generator in the power generation device (i.e., wind turbine device, see also [0073])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“compensating a reactive power transferred between the power module under test and other power modules of the set of connected power modules,
each power module being operable in a reactive power compensation mode excluding a power module under test, ,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 3-8 and 10.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857